NUMBER 13-20-00572-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI – EDINBURG


                         IN RE TEXAS TRANSEASTERN, INC.


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

               Before Justices Benavides, Longoria, and Tijerina
                  Memorandum Opinion by Justice Longoria1

        On December 29, 2020, relator Texas TransEastern, Inc. (TransEastern), filed a

petition for writ of mandamus seeking to compel the trial court to vacate its order allowing

the apex deposition of TransEastern’s president, J.J. Isbell, or alternatively, to issue an

order strictly limiting the deposition to specified topics. See Crown Cent. Petroleum Corp.

v. Garcia, 904 S.W.2d 125, 128–29 (Tex. 1995) (orig. proceeding); see also In re Daisy




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
Mfg. Co., Inc., 17 S.W.3d 654, 656–60 (Tex. 2000) (orig. proceeding) (per curiam); In re

Alcatel USA, Inc., 11 S.W.3d 173, 175–81 (Tex. 2000) (orig. proceeding).

       Mandamus is both an extraordinary remedy and a discretionary one. In re Garza,

544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). For mandamus to issue,

the relator must show that the trial court abused its discretion and that no adequate

appellate remedy exists to cure the error. In re N. Cypress Med. Ctr. Operating Co., 559

S.W.3d 128, 130 (Tex. 2018) (orig. proceeding); In re Christus Santa Rosa Health Sys.,

492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). The relator bears the burden of

proving both requirements. In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016)

(orig. proceeding) (per curiam); Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.

proceeding).

       As it pertains to the specific issue presented in this original proceeding, mandamus

relief is appropriate when a trial court abuses its discretion by denying a motion to quash

an apex deposition. In re Alcatel USA, Inc., 11 S.W.3d at 175; In re TMX Fin. of Tex., Inc.,

472 S.W.3d 864, 872 (Tex. App.—Houston [1st Dist.] 2015, orig. proceeding) (“A party

may properly seek mandamus relief to determine whether the trial court correctly ordered

an apex deposition.”); In re Miscavige, 436 S.W.3d 430, 435 (Tex. App.—Austin 2014,

orig. proceeding) (“Mandamus relief is appropriate when a trial court allows an apex

deposition to go forward in violation of the standard governing such discovery.”); see also

In re Blue Creek Real Props., LLC, No. 13-18-00308-CV, 2018 WL 3583645, at *1 (Tex.

App.—Corpus Christi–Edinburg July 26, 2018, orig. proceeding [mand. denied]).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by real party in interest Leslie Self, TransEastern’s reply, and the



                                                2
applicable law, is of the opinion that relator has not met its burden to obtain relief.

Accordingly, we deny the petition for writ of mandamus.

                                                            NORA L. LONGORIA
                                                            Justice


Delivered and filed on the
21st day of January, 2021.




                                              3